Luke, J.
1. A dispossessory warrant and affidavit may be amended by adding to and making more full the description of the property from which it is sought to evict the defendant. Civil Code (1910), § 5706. In this ease the court did not err in allowing the amendment, or in overruling the motion to dismiss the proceeding.
2. There is no merit in the assignment of error' upon the excerpt from the charge of the court.
3. The evidence authorized the verdict in favor of the plaintiff.

Judgment affirmed.


~Wade, G. J., and George, J., concur.